EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email exchange (attached) with Jane Licata on 06/02/2022.
Rejoinder of Withdrawn Claims
Claim 1 is directed to an allowable composition of matter. Claims 18-28 each required the limitations of claim 1 and are therefore rejoined and also considered allowable
Examiner’s Amendment
The application has been amended as follows: 
Claim 1 (currently amended): A hybrid encapsulate formulation consisting of 41% to 50% starch, 2% to 3.5% hydrocolloid, 10% to 30% sol-gel capsules, and 25% to 38% of the first fragrance, based on the dry weight of the hybrid encapsulate formulation, wherein the dry weight totals 100%; and wherein the hybrid encapsulate formulation is obtained by a method consisting essentially of (a) preparing an aqueous starch solution; (b) preparing an oil phase containing a first fragrance; (c) emulsifying the oil phase with the aqueous starch solution to obtain an emulsion; (d) mixing the emulsion with a core-shell capsule suspension to obtain a mixture, wherein the core-shell capsule suspension consists essentially of (i) prepared sol-gel capsules that encapsulate a second fragrance, and (ii) a hydrocolloid selected from the group consisting of polyvinylpyrrolidone, polyvinyl alcohol, and a combination thereof; and (e) spray drying the mixture to obtain a hybrid encapsulate formulation
Claims 2-7 (canceled).  
Claim 8 (previously presented): The hybrid encapsulate formulation of claim 1, wherein the second fragrance in the emulsion and the first fragrance in the sol-gel capsule are the same.  
Claim 9 (previously presented): The hybrid encapsulate formulation of claim 1, wherein the second fragrance in the emulsion and the first fragrance in the sol-gel capsule are different.  
Claims 10-15 (canceled).  
Claim 16 (original): A personal care product comprising the hybrid encapsulate formulation of claim 1.  
Claim 17 (previously presented): The personal care product of claim 16, wherein said product is an antiperspirant or deodorant.  
Claim 18 (original): The personal care product of claim 16, wherein said product is a shampoo, hair conditioner, hair rinse, hair refresher, body wash or soap.  
Claim 19 (original): A beauty care product comprising the hybrid encapsulate formulation of claim 1.  
Claim 20 (original): The beauty care product of claim 19, wherein said product is a fine fragrance or Eau De Toilette product.  
Claim 21 (original) : A fabric care product comprising the hybrid encapsulate formulation of claim 1.  
Claim 22 (original): The fabric care product of claim 21, wherein said product is a rinse conditioner, liquid detergent or powder detergent.  
Claim 23 (original) : A home care product comprising the hybrid encapsulate formulation of claim 1.  
Claim 24 (original) : The home care product of claim 23, wherein said product is an all-purpose cleaner or fabric refresher.  
Claim 25 (original) : A personal hygiene product comprising the hybrid encapsulate formulation of claim 1.  
Claim 26 (original) : The personal hygiene product of claim 25, wherein the product is a hand sanitizer.  
Claim 27 (original): An oral care product comprising the hybrid encapsulate formulation of claim 1.  
Claim 28 (original): The oral care product of claim 27, wherein the product is a tooth powder.  
Claims 29-40 (canceled).  
Claim 41 (currently amended): The hybrid encapsulate formulation of claim 1, wherein thehydrocolloid is polyvinylpyrrolidone.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is considered allowable based on the narrowness of the scope in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868. The examiner can normally be reached M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                


/TIGABU KASSA/Primary Examiner, Art Unit 1619